Citation Nr: 0943320	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include the question of whether 
PTSD is a result of the Veteran's own willful misconduct.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected major depressive disorder.  




REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January to December of 
1974.  He was initially administratively discharged from 
service under other than honorable conditions in lieu of a 
trial by court-martial.  In January 1981, his discharge was 
upgraded to a general discharge under honorable conditions, 
but the reason for separation was unchanged.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the RO in Togus, Maine. 

In August 1996, the Board remanded this matter back to the RO 
for further action, and, in a September 1997 administrative 
decision, the RO held that service connection could not be 
established for any disability, including PTSD, resulting 
from a November 1974 incident on the basis that such 
disability was due to the Veteran's own willful misconduct.  
The Veteran appealed that decision, and his claim for service 
connection for PTSD was denied by the Board in a March 2000 
decision.  

Subsequently, the Veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
response, the Secretary of Veterans Affairs (Secretary) filed 
an Unopposed Motion for Remand and to Stay Proceedings in 
March 2001, citing the then recent passage of the Veterans 
Claims Assistance Act (VCAA) of 2000.  

In an April 2001 Order, the Court granted the Secretary's 
unopposed motion and vacated the March 2000 decision and 
remanded the matter to Board.  

In February 2002, his claim of service connection for PTSD 
was again denied by the Board.  In a July 2003 Order, the 
Court vacated and remanded that decision for readjudication 
pursuant to VCAA.  

The Secretary appealed that decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In April 2004, the Federal Circuit vacated the Court's July 
2003 Order and remanded the matter to the Court.  

In September 2004, the Court again found that VCAA was 
applicable and remanded the case to the Board for further 
consideration.  Following further review, this Order was 
affirmed by the Federal Circuit in March 2008.  

In December 2002, the Veteran filed a claim of service 
connection for a psychiatric disability other than PTSD and 
this was denied by the RO in an August 2003 rating action.  

A videoconference hearing was held before an Acting Veterans 
Law Judge at the RO in September 2006 regarding the claim of 
service connection for the major depressive disorder.  

In December 2007, the RO granted service connection and 
assigned a 30 percent rating for a major depressive disorder.  

Another videoconference hearing was held on another matter 
before an Acting Veterans Law Judge at the RO in May 2009.  

The appeal is being remanded to the RO via AMC.  VA will 
notify the Veteran if further action is required.  



REMAND

In regard to the claim of service connection for PTSD, as 
noted, the Court has found that the notice requirements of 
VCAA are applicable in the case; therefore, the RO must 
undertake all necessary action to ensure that the requirement 
of VCAA are met.  

In reviewing this case, the Board notes that a social worker 
in 1996, as well as private psychologists in September 2001 
and May 2008, intimated that PTSD (or other psychiatric 
disorders) preexisted service and were aggravated by not only 
an inservice incident that has been deemed wilful misconduct, 
but basically the established structure of military service.  

A VA psychologist in December 2007 and a private psychologist 
in May 2008 also opined that the Veteran's PTSD was 
intertwined with his service-connected depression.  
Therefore, further examination and additional opinion are 
needed.  

As noted, in December 2007, the RO granted service connection 
for major depressive disorder and assigned a 30 percent 
evaluation, effective in March 2001.  In a statement received 
in April 2008, the Veteran's representative noted 
disagreement with that decision.  

The RO has not issued a Statement of the Case (SOC).  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

At his videoconference hearing, the Veteran also reported 
receiving ongoing psychiatric treatment from VA in 
Northhampton, Massachusetts.  These records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
steps to include sending a VCAA notice 
letter to the Veteran and his 
representative, and any other indicated 
action to ensure that VCAA notice and 
assistance requirements have been met 
relative to the claim of service 
connection for PTSD.  Also provide 
appropriate notice concerning his claim 
for a higher rating.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

2.  The RO should take appropriate 
steps to obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his psychiatric 
disorders in order to obtain any 
pertinent medical evidence that is not 
currently of record.  This should 
include the records from VA in 
Northhampton, Massachusetts.  The 
Veteran should be notified that he may 
submit any evidence in support of his 
claims.  

3.  The RO then should schedule the 
Veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected major 
depression.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.  

The VA examiner also should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability 
of 50 percent or better) that the 
Veteran's current disability picture is 
sufficient to warrant a diagnosis of 
PTSD.  

If so, the VA examiner should identify 
the requisite stressor(s) that supports 
such a diagnosis.  See Allen v. Brown, 
7 Vet. App. 430 (1995).  A complete 
rational for any opinion expressed 
should be included in the report.  

4.  Then, the RO should issue a SOC 
with respect to the higher rating for 
major depressive disorder.  The Veteran 
is advised that a timely Substantive 
Appeal will be necessary to perfect 
this appeal to the Board.  38 C.F.R. 
§ 20.302(b).  

5.  After the requested development has 
been completed, the RO should again 
readjudicate any claim in appeal status 
based on all of the evidence of record.  
If any benefit sought on appeal, for 
which an appeal has been timely 
perfected or a Notice of Disagreement 
has been filed, remains denied, the 
Veteran and representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The Veteran in this regard has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


